        Case 2:17-cv-00246-RWS Document 79 Filed 01/10/19 Page 1 of 21




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF GEORGIA
                        GAINESVILLE DIVISION



AMY DUNN, individually and as the
natural parent of DANIELLE
DEMONBREUN, JAMES DUNN, and
RONALD CURTIS PATTERSON,

                          Plaintiffs,       CIVIL ACTION
                                            2:17-CV-00246-RWS
        v.

COLUMBIA NATIONAL
INSURANCE COMPANY

                          Defendant.

     DEFENDANT’S RESPONSE IN OPPOSITION TO DUNN PLAINTIFFS’
                MOTION FOR SUMMARY JUDGMENT

        Defendant Columbia National Insurance Company (“Columbia”) files its

Response to the Dunn Plaintiffs’ Motion for Summary Judgment (Dkt. 70-1) under

Local Rule 56.1.

I.      Summary of the Argument

        This is an insurance coverage dispute arising out of an accident in which

Plaintiff Patterson hit the Dunn Plaintiffs with a truck he was driving on a Friday

night in a Walmart parking lot. The Dunn Plaintiffs recovered a judgment against

Patterson in the underlying case and seek to recover that judgment up to the limits

                                        1
       Case 2:17-cv-00246-RWS Document 79 Filed 01/10/19 Page 2 of 21




of the insurance policies issued by Columbia to Patterson’s employer, Lawson Air

Conditioning & Plumbing, Inc (“Lawson”). The Dunn Plaintiffs seek summary

judgment on their direct action claim, which is Count VI of the amended

complaint, and the only substantive cause of action they can pursue since they are

not insureds under the Columbia policies.

      The primary issue in this lawsuit is whether Patterson had Lawson’s

permission to drive a company vehicle on the night of the accident, which

determines if Patterson was insured under a primary insurance policy and umbrella

policy issued by Columbia (the “Policies”).       The Dunn Plaintiffs argue that

Patterson had implied permission to drive the Lawson truck on the night of the

accident as a matter of law. But Lawson’s owner and chief financial officer

dispute that fact, and Lawson’s policy manual—which Patterson acknowledged

receiving—expressly prohibits personal use of company vehicles without prior

approval, which Patterson did not seek on the day of the accident. Under these

circumstances, Patterson was not a permissive user as a matter of law, and the

Court should deny the Dunn Plaintiffs’ motion.

      The Dunn Plaintiffs next argue that Columbia is estopped from disputing

coverage because it initially did not defend Patterson in the underlying litigation.

As third-parties who are not insureds under the Columbia policies, however, the

                                         2
       Case 2:17-cv-00246-RWS Document 79 Filed 01/10/19 Page 3 of 21




Dunn Plaintiffs lack standing to assert waiver or estoppel against Columbia as a

matter of Georgia law. Even if that were not the case, Columbia attempted to

defend Patterson in the underlying action, but he refused to cooperate with defense

counsel—ultimately resulting in their removal from the case. Finally, Columbia

has consistently maintained that Patterson is not an insured under the Columbia

policies because he did not have permission to drive the Lawson truck on the night

of the accident, so there is absolutely no basis for estoppel or waiver on that issue.

      Accordingly, the Court should deny the Dunn Plaintiffs’ motion for

summary judgment.

II.   Argument

      A.     Patterson is not an insured under the Columbia policies.

             1.     The policies afford insured status only to people using a
                    covered vehicle with Lawson’s permission.

      The Columbia policies afford insured status to “[a]nyone else while using

with your permission a covered auto you own…” (Dkt. 24-4, pp. 47 and 75). The

policies define “your” to mean Lawson, the named insured. Id. at pp. 46 and 66.

Accordingly, whether someone is an insured under the policies depends entirely on

whether that person had Lawson’s permission to use a covered auto—a fact that is

not controlled by the insurance policies, but by Lawson.


                                           3
       Case 2:17-cv-00246-RWS Document 79 Filed 01/10/19 Page 4 of 21




      Patterson ignores this provision and argues that the policies do not

distinguish between personal use and business use, but that is simply not the case

because Lawson expressly prohibits personal use of its vehicles without

managerial approval—and the scope of Lawson’s permission is determinative.

(Dkt. 59-10, pp. 5-6; Dkt. 68-4, ¶¶ 3-6). Consequently, the relevant inquiry is

whether Patterson was using the Lawson truck for personal or business use on the

night of the accident, and because he was using it for personal reasons, he is not an

insured under the Columbia policies.

      The Dunn Plaintiffs argue that Columbia was not aware of Lawson’s vehicle

policies when the policies were issued, but that has no bearing on whether

Patterson was an insured under the Columbia policies because that determination is

based on the provisions of the policies above. Whether Columbia was aware of

Lawson’s vehicle restrictions does not somehow render a contractual provision

unenforceable, which appears to be what the Dunn Plaintiffs are arguing.

Moreover, there is no evidence that Columbia was not aware of Lawson’s vehicle

policies—only that the few Columbia employees who worked on this claim were

not previously aware of the vehicle restrictions. (Dkt. 59-5, ¶¶ 20-23).

      The Dunn Plaintiffs then appear to argue that Patterson had implied

permission to drive the Lawson truck on the night of the accident, but they cannot

                                         4
       Case 2:17-cv-00246-RWS Document 79 Filed 01/10/19 Page 5 of 21




carry their burden. Under Georgia law, courts employ an objective standard to

determine if someone had permission to use a vehicle at the time of the accident.

Allstate Ins. Co. v. Spillers, 555 S.E.2d 489, 491 (Ga. App. 2001). Under this

standard, the employee’s belief as to the scope of permission is irrelevant; rather,

the question is “whether a reasonable person could conclude under the

circumstances that the use of the [Lawson truck] fell within the scope of the

permission granted by the policyholder.” Id. In this case, no reasonable person

could have so concluded.

      Lawson’s written company policy forbids personal use of any Lawson

vehicles without managerial approval, and Patterson acknowledged receiving a

copy of that policy. (Dkt. 68-4, ¶¶ 3-5; Dkt. 59-10, pp. 5-6). Matthew Poole,

Patterson’s supervisor, testified that he reviewed the company policies with

Patterson when he was hired, and Patterson did not ask Poole’s permission to drive

the truck to Walmart on the day of the accident. (Dkt. 65, 77:19-24, 81:11-13).

Lawson’s president and its chief financial officer were not aware of any instances

of unapproved personal use of company vehicles until this accident. (Dkt. 68-3,

14:24 – 13:2, 79:20-23; Dkt. 68-4, ¶ 6). Lawson enforced the prohibition on

personal use and would reprimand any employee who violated this policy. (Dkt.

68-3, 80:22 – 81:12, Dkt. 68-4, ¶ 3-5). After the accident, Patterson pled guilty to

                                         5
       Case 2:17-cv-00246-RWS Document 79 Filed 01/10/19 Page 6 of 21




DUI for being under the influence of drugs at the time of the accident. (Dkt. 68-5).

Under these circumstances, no reasonable person could have understood that he

had permission to drive a company truck to Walmart late on a Friday night with a

child in the vehicle.

      A similar situation occurred in Select Ins. Co. v. Register, 384 S.E.2d 238,

240 (Ga. App. 1989), which involved an identical policy provision affording

coverage to permissive users of company vehicles. An employee of the company

was involved in an accident after drinking alcohol with friends.         When the

employee first started with the company, he was permitted to drive his company

truck for both business and personal use. Id. at 239. However, at some point a

new manager was hired, who told the employee that he could not drive his truck

“for any personal purpose.” Id. The accident occurred on a Sunday after the

employee had driven the truck to a neighbor’s house, then a convenience store, and

then to meet with friends to have a few beers. Id. After drinking for several hours,

he crashed into another car on the way home and was sued by the driver of the

other car.

      The insurer sought a declaratory judgment that the employee was not an

insured under the policy because he was driving the car for personal use when the

accident occurred. Id. The trial court denied the insurer’s motion for summary

                                         6
       Case 2:17-cv-00246-RWS Document 79 Filed 01/10/19 Page 7 of 21




judgment on that issue, and the Georgia Court of Appeals reversed. The Court of

Appeals held that the employee was not an insured under the policy because he

was driving the truck for personal use when the accident occurred, and such use

was expressly prohibited by the company. Id. at 240; see also Massachusetts Bay

Ins. Co. v. Wooten, 450 S.E.2d 857, 859 (Ga. App. 1994) (reversing directed

verdict in favor of purported insured where company expressly forbade personal

use of vehicles).   The same reasoning applies here, where Lawson expressly

prohibited driving company vehicles for personal use without manager approval,

which Patterson did not obtain on the day of the accident.

            2.      The scope of permission granted by Lawson was limited to
                    business use.

      The Dunn Plaintiffs next argue that Lawson’s prohibition on personal use of

its vehicles was somehow ineffective, but their argument is based entirely on a

factual error. It is not undisputed, as the Dunn Plaintiffs contend, that Lawson

gave Patterson permission to drive the truck for personal and business use.

Instead, the opposite is true. As noted above, Lawson’s written company policy

expressly forbids personal use of any Lawson vehicles without managerial

approval, and Patterson acknowledged receiving a copy of that policy two days

after he was hired. (Dkt. 68-4, ¶¶ 3-5; Dkt. 59-10, pp. 5-6). Matthew Poole,

Patterson’s supervisor, testified that he reviewed the company policies with
                                         7
       Case 2:17-cv-00246-RWS Document 79 Filed 01/10/19 Page 8 of 21




Patterson when he was hired, and Patterson did not ask Poole’s permission to drive

the truck to Walmart on the day of the accident. (Dkt. 65, 77:19-24, 81:11-13).

Georgia courts have repeatedly recognized that such a prohibition on personal use

is effective and controls whether a driver is an insured under an insurance policy.

Register, 384 S.E.2d at 240; Wooten, 450 S.E.2d at 859.

      The Dunn Plaintiffs never mention these cases and, instead, cite Great

American V. Anderson, 847 F.3d 1327 (11th Cir. 2017), which simply held that

the relevant inquiry under a permissive use clause such as the one at issue here is

the purpose for which permission is given as opposed to how the vehicle is

operated. Thus, for example, the driver in Anderson was a permissive user of the

vehicle despite the fact that he operated the vehicle while intoxicated, a violation

of company policy. Id.     Here, however, Lawson employees had permission to

drive company vehicles only for business purposes, not personal ones. (Dkt. 68-4,

¶¶ 3-5; Dkt. 59-10, pp. 5-6). That limitation has nothing to do with how the

vehicle is operated; instead, it determines the scope of permission, which is the

relevant inquiry under the provisions of the Columbia policies. Register, 384

S.E.2d at 240; Wooten, 450 S.E.2d at 859; Spillers, 555 S.E.2d at 491.

      The Dunn Plaintiffs next argue that Lawson’s prohibition on personal use of

its vehicles did not apply because a violation of that prohibition did not

                                         8
          Case 2:17-cv-00246-RWS Document 79 Filed 01/10/19 Page 9 of 21




automatically result in the loss of the use of the vehicle. This argument again

misses the mark because the relevant inquiry is the scope of permission, not the

penalty imposed by the company for exceeding that scope.            See id. The Dunn

Plaintiffs appear to argue that Patterson had implied permission to drive the

Lawson truck for personal use, but implied permission cannot exist where there is

an express prohibition on personal use. Am. Emp. Ins. Co. v. Johns, 178 S.E.2d

207, 209 (Ga. App. 1970); Register, 384 S.E.2d at 239-40.

         Even if that were not the case, the facts here demonstrate that Lawson

enforced its express probation on personal use of vehicles and reprimanded anyone

who violated it.      (Dkt. 68-3, 80:22 – 81:12, Dkt. 68-4, ¶ 3-5).1         The Dunn

Plaintiffs’ reference to the affidavit of Lawson’s former vice president, Jeff Dale,

is unavailing because he left the company the day after Patterson started work in

2012, so his affidavit is not evidence of Lawson’s practices when Patterson worked

for the company in 2012 and 2013. (Dkt. 68-4, ¶ 7). And the statement that

Lawson did not revoke Patterson’s permission to use the truck for two weeks is

misleading since Patterson would not answer his phone during that time frame.

(Dkt. 70-4, 24:10 – 25:23). Lawson attempted to contact Patterson repeatedly by

phone and drove to his house on multiple occasions, but was not able to locate him


1
    Additional facts are located at pages 5-6 above, but will not be repeated here.
                                            9
      Case 2:17-cv-00246-RWS Document 79 Filed 01/10/19 Page 10 of 21




for almost two weeks, so there was no opportunity to obtain the truck from him.

Id. It is not, as the Dunn Plaintiffs imply, as if Lawson made no attempt to reach

him during that time to repossess the truck.

      The Dunn Plaintiffs also misconstrue the testimony of Debbie Davis, the

owner and CFO of the company, when they claim that she admitted that Lawson’s

employees use trucks for personal use. Her testimony is not that the employees use

the vehicles for personal use, but that it theoretically “could happen.” (Dkt. 70-3,

123:7-11).

      The Court should deny the Dunn Plaintiffs’ motion for summary judgment

on permissive use.

      B.     Columbia is not estopped from disputing coverage.

             1.      The Dunn Plaintiffs lack standing to assert waiver or
                     estoppel.

      The Dunn Plaintiffs spend the next seven pages of their motion arguing that

Columbia is estopped from disputing coverage in this case because it did not

immediately defend Patterson in the underlying lawsuit and because its reservation

of rights letters were supposedly insufficient. But the Dunn Plaintiffs lack standing

to assert waiver or estoppel under long-standing Georgia law because they are not

insureds under the Columbia policies. See Nat'l Union Fire Ins. Co. v. Am.

Motorists Ins. Co., 504 S.E.2d 673, 675 (Ga. 1998); Capitol Indem. Corp. v.
                                         10
       Case 2:17-cv-00246-RWS Document 79 Filed 01/10/19 Page 11 of 21




Fraley, 597 S.E.2d 601, 603 (Ga. App. 2004) (holding that the injured party “lacks

standing to assert the defense of waiver or estoppel against [the tortfeasor’s

insurer] for failing to provide a timely notice of reservation of rights.”); Keever v.

First Am. Title Ins. Co., 2014 WL 11460792, at *12 (N.D. Ga. May 21, 2014)

(“any obligations an insurer may have flow only to its insured, and a stranger to the

contract of insurance cannot draw rights thereunder based on a theory of waiver or

estoppel.”), aff'd, 605 F. App'x 953 (11th Cir. 2015); Pac. Specialty Ins. Co. v.

Worthington, 2007 WL 9702338, at *10 (N.D. Ga. Jan. 25, 2007) (“In this case,

Deveaux is a third party to and therefore has no rights under the insurance policy

issued by Plaintiff to Worthington. Consequently, Deveaux does not have standing

to assert the defense of waiver or estoppel against Plaintiff.”).

      This makes sense because waiver and estoppel exist only if the party

asserting it detrimentally relied on the other party’s conduct. Crawford v. First

Nat. Bank of Rome, 223 S.E.2d 488, 490 (Ga. App. 1976) (“The provisions of a

written contract may be waived by acts or conduct which justify the other party to

believe the express provisions are waived, and even a contractual provision against

waiver may be waived by conduct.”); Allstate Ins. Co. v. Sapp, 477 S.E.2d 869,

871 (Ga. App. 1996) (“Estoppel requires justifiable reliance on the opposing

party's representations or conduct and a change in position to one's detriment.”).

                                          11
      Case 2:17-cv-00246-RWS Document 79 Filed 01/10/19 Page 12 of 21




Because the Dunn Plaintiffs lack standing to assert waiver or estoppel against

Columbia, the Court should deny their motion for summary judgment on this issue.

             2.    Columbia did not waive any defenses.

      Even if the Dunn Plaintiffs had standing to assert the defenses of waiver or

estoppel, they cannot satisfy their burden of proof because, under their theory of

the case, Columbia denied coverage on August 22 or September 13, 2013, based

on its determination that Patterson did not have permission to drive the Lawson

truck on the night of the accident and, therefore, was not an insured under the

Columbia policies. Columbia cannot have waived or be estopped from asserting

the very reason stated for its attempted denial of coverage, and the Dunn Plaintiffs

completely ignore the August 22 and September 13 letters, despite asserting in

discovery that “Columbia preemptively and unambiguously denied all coverage to

Mr. Patterson” before the lawsuit was filed and before Columbia could have had

any duty to defend. (Dkt. 20, p.3).

      The Dunn Plaintiffs cite McCraney v. Fire & Cas. Ins. Co. of Connecticut,

357 S.E.2d 327 (Ga. App. 1987), but that case completely undermines their

argument. In McCraney, the court applied well-established Georgia law and held

that an insurer was entitled to assert an exclusion for non-permissive use despite its

decision not to defend the driver in the underlying action. Id. at 328. In other

                                         12
      Case 2:17-cv-00246-RWS Document 79 Filed 01/10/19 Page 13 of 21




words, even if Columbia had a duty to defend Patterson and failed to do so, which

is disputed, that decision does not result in the waiver of any coverage defenses.

Id.

      The Dunn Plaintiffs then spend one page arguing that Columbia lost the

right to file a declaratory judgment action when it purportedly denied coverage to

Patterson, but the Dunn Plaintiffs are not only legally incorrect, that issue is

irrelevant because Columbia is not seeking a declaratory judgment. Under Georgia

law, an insurer that has previously denied coverage is permitted to withdraw the

denial, assume the defense of the insured, and seek a declaratory judgment if it so

chooses. Drawdy v. Direct Gen. Ins. Co., 586 S.E.2d 228, 230 (Ga. 2003). Even

if the insurer stands by its denial, the prohibition on seeking a declaratory

judgment applies only in state, not federal, court. Federal courts have consistently

held that an insurer is permitted to file suit under the federal Declaratory Judgment

Act, 28 U.S.C. § 2201, even if the insurer has already denied coverage. Am. Ins.

Co. v. Evercare Co., 699 F. Supp. 2d 1355, 1360 (N.D. Ga. 2010) aff’d, 430 F.

App’x 795 (11th Cir. 2011).

             3.    Columbia effectively reserved its rights.

      The Dunn Plaintiffs next argue that Columbia’s reservation of rights letters,

which were sent to Patterson, were ineffective, but again, the Dunn Plaintiffs lack

                                         13
       Case 2:17-cv-00246-RWS Document 79 Filed 01/10/19 Page 14 of 21




standing to raise this argument for the reasons stated above. Even if that were not

the case, the five reasons asserted by the Dunn Plaintiffs lack merit.

      First, Columbia’s reservation letters were timely. Patterson never requested

a defense or contacted Columbia at any time, and Columbia therefore had no duty

to defend him.2 Travelers Cas. And Surety Co. v. Stewart, 663 Fed. Appx. 784, 787

(11th Cir. 2016) (“Georgia law requires the named insured or additional insured

affirmatively to elect coverage under the policy.”); Grange Mut. Cas. Co. v.

Snipes, 680 S.E.2d 438, 440 (Ga. App. 2009). Accordingly, Columbia was not

even required to send Patterson a reservation letter, but it did so when it decided to

offer him a defense in the underlying litigation. (Dkt. 1-10; Dkt. 1-11). And as

noted above, even if the Court determines that Columbia had already denied

coverage by that time, an insurer is permitted to withdraw the denial and assume

the defense of its insured under Georgia law. Drawdy, 586 S.E.2d at 230.

      Second, Columbia’s reservation letters effectively and adequately informed

Patterson of Columbia’s coverage position, consistent with Georgia law. North

American Specialty Insurance Company v. Bull River Marina, LLC, 709 Fed.

Appx. 623, 628 (11th Cir. 2017); Wellons, Inc. v. Lexington Ins. Co., 566 Fed.

Appx. 813, 821 (11th Cir. 2014). “[A] reservation of rights need not specify each
2
 Columbia is not arguing that Patterson failed to comply with the notice provisions
of the policy but, rather, that he did not request a defense.
                                         14
       Case 2:17-cv-00246-RWS Document 79 Filed 01/10/19 Page 15 of 21




and every potential basis for contesting coverage, as long as the reservation fairly

informs the insured that, notwithstanding the defense of the insured, the insurer

does not waive its coverage defenses.” Wellons, 566 Fed. Appx. at 821.

Columbia’s letters unquestionably informed Patterson that it was offering to

defend him in the lawsuit but reserved the right to assert any and all coverage

defenses.   (Dkt. 1-10; Dkt. 1-11).     It does not matter if Columbia allegedly

attempted to reserve a right it did not have, as the Dunn’s argue, but even if were

relevant, Columbia had the right to seek a declaratory judgment in federal court,

Am. Ins. Co. v. Evercare Co., 699 F. Supp. 2d 1355, 1360 (N.D. Ga. 2010) aff’d,

430 F. App’x 795 (11th Cir. 2011), so Columbia did not attempt to reserve a right

that it did not have.

      Third, the Dunn Plaintiffs incorrectly argue that because Columbia reserved

the right to withdraw from Patterson’s defense, but did not voluntarily withdraw

from the defense, the reservation of rights letters did not fairly inform Patterson of

Columbia’s intentions.     But Georgia law does not require an insurer to do

everything it says it might do in a reservation of rights letter. North American, 709

Fed. Appx. at 628; Wellons, Inc., 566 Fed. Appx. at 821. Instead, a reservation

letter simply has to inform the insured that the insurer is assuming the defense of

the insured while reserving its right to later contest coverage. Id. Columbia’s

                                         15
      Case 2:17-cv-00246-RWS Document 79 Filed 01/10/19 Page 16 of 21




letters did so, and Columbia was not required to withdraw from the defense of

Patterson simply because it reserved the right to do so.

      Fourth, the Dunn Plaintiffs argue that Columbia was not permitted to

withdraw its attempted denial and offer to defense Patterson, but Georgia law

provides otherwise. Drawdy, 586 S.E.2d at 230. Patterson was permitted to reject

that defense, which he did, but that does not make the reservation ineffective or

somehow result in a waiver of coverage defenses.

      The Dunn Plaintiffs then argue that Columbia retained defense counsel to

defend Patterson in the underlying action despite Patterson’s rejection of that

defense. But it is undisputed that Patterson never formerly rejected the offered

defense or communicated in any way with Columbia. (Dkt. 64, 78:15 – 79:13;

84:3-6; Dkt. 59-4, ¶ 8). Instead, he simply refused to communicate with defense

counsel after an initial call. (Dkt. 64, 81:4-15). The trial court in the underlying

case had to hold a hearing to determine if Patterson wanted defense counsel to

represent him.   (Dkt. 68-8).    In any event, the Eleventh Circuit rejected this

argument in N. Am. Specialty Ins. Co., 709 F. App'x at 629, holding that even if

the insured did not receive a reservation of rights letter, the defense of the insured

did not result in the waiver of any rights under the policy. Under the Columbia

policies, Columbia has a right to defend any insured—a right which Columbia

                                         16
         Case 2:17-cv-00246-RWS Document 79 Filed 01/10/19 Page 17 of 21




attempted to exercise before the trial court removed defense counsel because of

Patterson’s failure to cooperate with them. (Dkt. 24-4, p. 47, § II(A); Dkt. 68-8).

         The Dunn Plaintiffs appear to argue that Columbia somehow assumed the

defense of the insured without reserving its rights, and by doing so, waived any

coverage defenses. That concept does not apply where Columbia not only reserved

its rights, but Patterson did not accept the defense, because the purpose of the

waiver rule is to recognize that by accepting the insurer’s defense, the insured

gives up his right to control the defense, negotiate settlement, and decide which

defenses are raised. World Harvest Church, Inc. v. GuideOne Mut. Ins. Co., 695

S.E.2d 6, 12 (Ga. 2010). Here, Patterson did not accept the defense, and Columbia

did not defend Patterson without reserving its rights, so the waiver rule does not

apply.

         The Dunn Plaintiffs remaining arguments are a combination of those

addressed above, and they will not be fully repeated here.            As previously

explained, Columbia had no duty to defend Patterson because he never requested a

defense or communicated with Columbia after the lawsuit was filed. And even if

the Court finds that the August 22 letter, which Patterson never received, was

effective, Columbia was permitted to withdraw the denial and assume the defense

of Patterson. Drawdy, 586 S.E.2d at 230.

                                         17
      Case 2:17-cv-00246-RWS Document 79 Filed 01/10/19 Page 18 of 21




      The Dunn Plaintiffs misleadingly quote a transcript from the trial court to

make it appear as though Columbia had no explanation for its decision to defend

Patterson, but the omitted language makes clear that counsel could not explain that

decision because he had not asked Columbia that question and would only be

speculating. (Dkt. 70-5, 3:10-14).

      The Dunn Plaintiffs want the Court to penalize Columbia for attempting to

defend Patterson in the underlying action, while at the same time arguing that

Columbia should have defended Patterson in the underlying action. And they fail

to mention that the reason the trial court removed defense counsel for Patterson

was a result of the Dunn Plaintiffs’ objections—not any action taken by Patterson.

(Dkt. 68-8).

      The Court should deny the Dunn Plaintiffs’ motion in full.

      C.       Columbia is not responsible for post-judgment interest.

      The Dunn Plaintiffs finally argue that they are entitled to a judgment for the

remaining limits of the Columbia policies, which they contend are $3,875,000, plus

post-judgment interest on that amount from the date of the judgment in the

underlying case. But there is no record evidence of the remaining limits of the

policies, and the Dunn Plaintiffs cite none other than an acknowledgement that

Columbia paid $125,000 to settle the claims against Lawson in the underlying

                                        18
       Case 2:17-cv-00246-RWS Document 79 Filed 01/10/19 Page 19 of 21




case. (Dkt. 70-1, p. 19). In addition, and as demonstrated in section II(A) above,

the Dunn Plaintiffs are not entitled to judgment against Columbia because

Patterson did not have permission to drive the truck on the night of the accident;

therefore, the Columbia policies do not afford coverage for the underlying

judgment.

       Even if that were not the case, and Columbia was responsible for the

underlying judgment up to the limits of its policies, Columbia would not be

responsible for post-judgment interest under the terms of the policies.        Both

Columbia policies cover post-judgment interest only if a judgment is entered in a

suit against an insured that Columbia defends. (Dkt. 24-4, p. 48, § II(A)(2)(a)(6);

Dkt. 24-4, p. 73, Supplementary Payments, § 1(g)). Here, Columbia attempted to

defend Patterson, but he rejected that defense, and by doing so, Patterson forfeited

any coverage for post-judgment interest. Accordingly, Occidential Fire & Cas. of

N. Carolina v. Goodman, 793 S.E.2d 606 (Ga. App. 2016) does not apply.

       The Court should deny the Dunn Plaintiffs’ motion for summary judgment.

III.   Conclusion

       The Court should deny Defendant Patterson’s motion for partial summary

judgment in total for the reasons expressed above.




                                        19
     Case 2:17-cv-00246-RWS Document 79 Filed 01/10/19 Page 20 of 21




     Respectfully submitted this 10th day of January, 2019.


                                    /s/ Stephen J. Rapp
                                    John C. Bonnie
                                    Georgia Bar No. 067540
                                    Stephen J. Rapp
                                    Georgia Bar No. 103806
                                    srapp@wwhgd.com
                                    Attorneys for Columbia National Insurance
                                    Company
WEINBERG, WHEELER, HUDGINS,
 GUNN & DIAL, LLC
3344 Peachtree Road, N.E.
Suite 2400
Atlanta, Georgia 30326
T: (404) 876-2700
F: (404) 875-9433




                                      20
       Case 2:17-cv-00246-RWS Document 79 Filed 01/10/19 Page 21 of 21




                           CERTIFICATE OF SERVICE

      I hereby certify that I have this day electronically filed the foregoing pleading

with the Clerk of Court using the CM/ECF system, which will automatically send

electronic mail notification of such filing to all attorneys of record

      This 10th day of January, 2019.

                                                 /s/ Stephen J. Rapp
                                                 Stephen J. Rapp
                                                 Georgia Bar No.: 103806




                                            21
